DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see current Appeal brief filed on 12/10/2021 and also see previous Remarks filed on 08/11/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous 112(b) claim rejection regarding claim 20 in the final office action on 06/10/2021 has been considered and is now withdrawn as a result of the current claim amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John P. Guenther, Reg. No. 39,698, and Attorney Angela V. Bauer, Reg. No. 60,690, on January 20th, 2022.
The application has been amended as follows: 

Examiner’s note:  the following amendments/changes are regarding the claim set filed on 08/11/2021.

Amended, independent claim 1 recites “according to the formula:  0.25 + PSI2; and” on line 18.
Amend claim 1 to instead recite “according to a formula:  0.25 + PSI2; and” on line 18 for further clarity.

Amended, independent claim 1 recites “according to the formula:  PSI – 0.5, wherein” on line 20.
Amend claim 1 to instead recite “according to a formula:  PSI – 0.5, wherein” on line 20 for further clarity.

Dependent claim 6 recites “the fourth pressure sensor in fluid communication with the flow meter and disposed downstream of the third” on lines 1-2.
Amend claim 6 to instead recite “the fourth pressure sensor in fluid communication with the flow meter, wherein the fourth pressure sensor is disposed downstream of the third” on lines 1-2 for further clarity.

Dependent claim 8 recites “the predetermined value is 3 psi.” on lines 1-2.
Amend claim 8 to instead recite “the predetermined value is 3 PSI.” on lines 1-2 to maintain consistency.

a differential pressure according to the” on lines 1-2.
Amend claim 10 to instead recite “to determine the differential pressure according to the” on lines 1-2 for further clarity.

Dependent claim 18 recites “is about 15 psi or about 22 psi.” on line 2.
Amend claim 18 to instead recite “is about 15 PSI or about 22 PSI.” on line 2 to maintain consistency.

	Amended, independent claim 20 recites “a fluid filter connected to the fluid valve;” on line 4.
	Amend claim 20 to instead recite “a fluid filter connected to and disposed upstream of the fluid valve;” on line 4 to maintain consistency with independent claims 1 and 21.

	Amended, independent claim 20 recites “a first pressure sensor in fluid communication with the fluid filter, the first pressure sensor disposed upstream of and at a distance from the fluid filter;” on lines 5-6.
	Amend claim 20 to instead recite “a first pressure sensor in fluid communication with the fluid filter, the first pressure sensor disposed upstream of and at a distance from the fluid filter and the fluid valve;” on lines 5-6 to maintain consistency with independent claims 1 and 21.

the formula:  0.25 + PSI2; and” on line 25.
Amend claim 20 to instead recite “according to a formula:  0.25 + PSI2; and” on line 25 for further clarity.

Amended, independent claim 20 recites “according to the formula:  PSI – 0.5, wherein” on line 27.
Amend claim 20 to instead recite “according to a formula:  PSI – 0.5, wherein” on line 27 for further clarity.

Amended, independent claim 20 recites “the predetermined value is 3 psi.” on line 28.
Amend claim 20 to instead recite “the predetermined value is 3 PSI.” on line 28 to maintain consistency.

Amended, independent claim 21 recites “and the first formula and second formula are” on line 19.
Amend claim 21 to instead recite “and the first formula and the second formula are” on line 19 for further clarity.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 4 lines 26-27 – “…a fuel delivery system 150 that may use the differential pressure sensor apparatus 100…”), comprising: 
a fluid valve (see Ruesch FIG. 2, a valve 158) (see Ruesch col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166.”);
a fluid filter connected to the fluid valve (see Ruesch FIG. 2, a flow monitor (filter) 110 in fluid communication with valve 158) (see Ruesch col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166.”);
The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114.”), the first pressure sensor disposed upstream of and at a distance from the fluid filter (see Ruesch FIG. 1, a differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly interpreting port 102 including corresponding tube 112 is inherently positioned/disposed at a distance from fluid filter 110 where pressure measurements are taken/occur/measured.  Furthermore, Examiner is broadly interpreting “at a distance” to include any distance) (see Ruesch col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 3 lines 41-54 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114.”);
Examiner’s note:  Examiner is broadly interpreting port 104 including corresponding tube 114 is inherently positioned/disposed at a distance from fluid filter 110 where pressure measurements are taken/occur/measured.  Furthermore, Examiner is broadly interpreting “at a distance” to include any distance) (see Ruesch col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 3 lines 41-54 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114.”); and 
a controller (see Ruesch FIG. 2, a controller 168) configured to determine a condition (i.e., clogging) of the fluid filter according to information from the first pressure sensor and the second pressure sensor (see Ruesch col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158.”) (see Ruesch col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations.”) (see Ruesch col. 6 lines 20-26 – “…the DP level may indicate the health or efficiency of such a control element…higher DP at such a fuel filter may indicate that the fuel filter may not be functioning properly.  This may be due to increased clogging of the filter or some other reason that may cause a rise in the DP at the fuel filter.”);
wherein the controller is configured to control operation of the fluid valve according to the condition of the fluid filter and the information from the first pressure sensor and the second pressure sensor (see Ruesch FIG. 3 illustrating multiple process flow steps of the system) (see Ruesch col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block 216 may generate and send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”); and
measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 3 lines 61-63 – “The differential pressure sensor apparatus 100 may be used to measure differential pressure typically in the range of 0 to 60 pounds per square inch differential (PSID).”) (see Ruesch col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158.”).
Stevens further teaches a flow differential pressure module (see Stevens FIG. 1, a flow differential pressure module 10) including a differential pressure transducer 38 (see Stevens FIG. 2) and a circuit board 30 having a processing means 31 (see Stevens FIG. 2), wherein the flow differential pressure module 10, the differential pressure transducer 38 and the circuit board 30 having the processing means 31 are configured to receive a pressure data representing a differential pressure, determine a coefficient of pressure (correction factor), and ultimately calculate a corrected differential pressure based on a flow rate, the pressure data, a coefficient of flow rate and the coefficient of pressure (correction factor) (see Stevens paragraph 11 – “…receiving a pressure data representing at least a differential pressure of the fluid; determining a coefficient of flow rate; determining a coefficient of pressure; and calculating a corrected differential pressure based upon the flow data, the pressure data, the coefficient of flow rate, and the coefficient of pressure.”) (see Stevens paragraph 16 – “…a flow differential pressure module 10…The pressure module 10 is a calculate a corrected differential pressure…of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life.”) (see Stevens paragraph 22 – “The pressure module 10 also includes a circuit board 30 having a processing means 31 for receiving a plurality of input signals representing at least one of a flow rate and a differential pressure measurement, and calculating at least a corrected differential pressure.”) (see Stevens paragraph 23 – “…the circuit board 30 can include various processing components, storage components, and programmable components in order to facilitate the execution of software, firmware, and algorithms required to calculate any number of parameters.”) (see Stevens paragraph 34 – “A new pressure coefficient mode allows a user to enter a coefficient of pressure so that signal received from the pressure module 10 represents the proper pressure from a signal received from the pressure transducer 38…the coefficient of pressure can be adjusted…It is understood that the coefficient of flow rate and the coefficient of pressure can be adjusted based upon any specification or measuring condition of the associated device.”) (see Stevens paragraph 36 – “The pressure module 10…provides a constant monitoring of a filter condition and a fluid…quality control by means of an automatic shutdown at preset thresholds.  The pressure module 10 provides a means to automatically determine a differential pressure at lower flow rates and calculates a corrected differential pressure (Corr DP) up to a rated flow.  The pressure module 10 includes adjustable inputs to interface with any type of flow rate measurement device and pressure transducer.  The pressure module 10 includes a user interface 12 to provide ‘on the fly’ adjustments to certain parameters...”).
and disposed upstream of the fluid valve, the first pressure sensor disposed upstream of and at a distance from the fluid filter and the fluid valve, and wherein, when a differential pressure between the first and second pressure sensors is less than a predetermined value, then the pressure drop correction factor is determined according to a formula:  0.25 + PSI2, and when the differential pressure between the first and second pressure sensors is greater than or equal to the predetermined value, then the pressure drop correction factor is determined according to a formula:  PSI – 0.5, wherein PSI is the differential pressure, as recited in amended, independent claim 1, and as argued by Applicant on pages 14-17 of the Appeal brief filed on 12/10/2021.
Furthermore, Applicant argues on pages 16-17 of the Appeal brief filed on 12/10/2021 “However, Stevens specifically discloses calculating the corrected differential pressure (Corr DP) based upon the actual differential pressure (Actual DP) using the following equation…Stevens simply does not disclose or teach determining a pressure drop correction factor according to two different formulas depending on whether the differential pressure is greater or less than a predetermined value, let alone the specific formulas as recited in claim 1…”, which is found persuasive.
Corresponding dependent claims 2-19 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Additionally, similar analysis applies to amended, independent claim 20 filed on 08/11/2021.  Specifically, Ruesch teaches a method of controlling a fluid system (see Ruesch FIG. 2, a fuel delivery system 150 including a differential pressure sensor A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 4 lines 26-27 – “…a fuel delivery system 150 that may use the differential pressure sensor apparatus 100…”), the method comprising: 
providing a fluid system (see Ruesch FIG. 2, a fuel delivery system 150 including a differential pressure sensor apparatus 100), the fluid system including: 
a fluid valve (see Ruesch FIG. 2, a valve 158) (see Ruesch col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166.”);
a fluid filter connected to the fluid valve (see Ruesch FIG. 2, a flow monitor (filter) 110 in fluid communication with valve 158) (see Ruesch col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166.”);
The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114.”), the first pressure sensor disposed upstream of and at a distance from the fluid filter (see Ruesch FIG. 1, a differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly interpreting port 102 including corresponding tube 112 is inherently positioned/disposed at a distance from fluid filter 110 where pressure measurements are taken/occur/measured.  Furthermore, Examiner is broadly interpreting “at a distance” to include any distance) (see Ruesch col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 3 lines 41-54 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114.”);
a second pressure sensor disposed downstream of and at a distance from the fluid filter (see Ruesch FIG. 1, a differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly interpreting port 104 including corresponding tube 114 is inherently positioned/disposed at a distance from fluid filter 110 where pressure measurements are taken/occur/measured.  Furthermore, Examiner is broadly interpreting “at a distance” to include any distance) (see Ruesch col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 3 lines 41-54 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114.”); and
a controller (see Ruesch FIG. 2, a controller 168) (see Ruesch col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158.”) (see Ruesch col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an operator of the fuel delivery system 150.  Upon receiving a signal from the differential pressure sensor apparatus 100, the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations.”) (see Ruesch col. 6 lines 20-26 – “…the DP level may indicate the health or efficiency of such a control element…higher DP at such a fuel filter may indicate that the fuel filter may not be functioning properly.  This may be due to increased clogging of the filter or some other reason that may cause a rise in the DP at the fuel filter.”); 
determining a differential pressure via the first pressure sensor and the second pressure sensor (see Ruesch col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158.”) (see Ruesch col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an operator of the fuel delivery system 150.  Upon receiving a signal from the differential pressure sensor apparatus 100, the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations.”);
comparing the differential pressure to a first limit (see Ruesch FIG. 3 illustrating multiple process flow steps of the system) (see Ruesch col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block 216 may generate and send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”). 
Stevens further teaches a flow differential pressure module (see Stevens FIG. 1, a flow differential pressure module 10) including a differential pressure transducer 38 (see Stevens FIG. 2) and a circuit board 30 having a processing means 31 (see Stevens FIG. 2), wherein the flow differential pressure module 10, the differential pressure transducer 38 and the circuit board 30 having the processing means 31 are configured to receive a pressure data representing a differential pressure, determine a receiving a pressure data representing at least a differential pressure of the fluid; determining a coefficient of flow rate; determining a coefficient of pressure; and calculating a corrected differential pressure based upon the flow data, the pressure data, the coefficient of flow rate, and the coefficient of pressure.”) (see Stevens paragraph 16 – “…a flow differential pressure module 10…The pressure module 10 is a computerized system designed to calculate a corrected differential pressure…of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life.”) (see Stevens paragraph 22 – “The pressure module 10 also includes a circuit board 30 having a processing means 31 for receiving a plurality of input signals representing at least one of a flow rate and a differential pressure measurement, and calculating at least a corrected differential pressure.”) (see Stevens paragraph 23 – “…the circuit board 30 can include various processing components, storage components, and programmable components in order to facilitate the execution of software, firmware, and algorithms required to calculate any number of parameters.”) (see Stevens paragraph 30 – “…if the Corr DP exceeds 80% of a predetermined threshold value…the light emitting diodes 16 will change color to amber, which signifies a warning level.  If the Corr DP exceeds the threshold value, the alarm mode is activated, which changes the color emitted by the light emitted diodes 16 to red and stops the flow of fluid…the circuit board 30 is in communication with a controller 46 for controlling a valve 48 to manage a flow rate of the transient fluid…various valves the coefficient of pressure can be adjusted…It is understood that the coefficient of flow rate and the coefficient of pressure can be adjusted based upon any specification or measuring condition of the associated device.”) (see Stevens paragraph 36 – “The pressure module 10…provides a constant monitoring of a filter condition and a fluid…quality control by means of an automatic shutdown at preset thresholds.  The pressure module 10 provides a means to automatically determine a differential pressure at lower flow rates and calculates a corrected differential pressure (Corr DP) up to a rated flow.  The pressure module 10 includes adjustable inputs to interface with any type of flow rate measurement device and pressure transducer.  The pressure module 10 includes a user interface 12 to provide ‘on the fly’ adjustments to certain parameters...”).
However, the combination does not explicitly teach a fluid filter connected to and disposed upstream of the fluid valve, the first pressure sensor disposed upstream of and at a distance from the fluid filter and the fluid valve, comparing the corrected differential pressure to a second limit, controlling the fluid valve to reduce the corrected differential pressure if the corrected differential pressure is not within the second limit, and determining a remaining life of the fluid filter if the corrected differential pressure is within the second limit, wherein, when the differential pressure between the first and second pressure sensors is less than a predetermined value, then the pressure drop correction factor is determined according to a formula:  0.25 + PSI2, and when the differential pressure between the first and second pressure sensors is greater than or equal to the predetermined value, then the pressure drop correction factor is determined according to a formula:  PSI – 0.5, wherein PSI is the differential pressure, and the predetermined value is 3 PSI, as recited in amended, independent claim 20, and as argued by Applicant on pages 17-19 of the Appeal brief filed on 12/10/2021.
Furthermore, Applicant argues on page 19 of the Appeal brief filed on 12/10/2021 “Stevens specifically discloses calculating the corrected differential pressure (Corr DP) based upon the actual differential pressure (Actual DP) using the following equation…Stevens simply does not disclose or teach determining a pressure drop correction factor according to two different formulas depending on whether the differential pressure is greater or less than a predetermined value, let alone the specific formulas as recited…”, which is found persuasive.
Additionally, similar analysis applies to amended, independent claim 21 filed on 08/11/2021.  Specifically, Ruesch teaches a fluid system (see Ruesch FIG. 2, a fuel delivery system 150 including a differential pressure sensor apparatus 100) (see Ruesch col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point a fuel delivery system 150 that may use the differential pressure sensor apparatus 100…”), comprising: 
a fluid valve (see Ruesch FIG. 2, a valve 158) (see Ruesch col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166.”);
a fluid filter connected to the fluid valve (see Ruesch FIG. 2, a flow monitor (filter) 110 in fluid communication with valve 158) (see Ruesch col. 4 lines 30-39 – “The fuel delivery system 150 includes a fuel supply tank 152, a supply pump 154, a bypass valve 156, a control valve 158, the flow monitor 110, the flow meter 142, a fuel delivery hose 164 and a fuel receiving tank 166…The flow monitor 110 may be used to filter the fuel flowing into the storage tank 166 and the valve 158 may be used to control the flow of fuel into the storage tank 166.”);
a first pressure sensor in fluid communication with the fluid filter (see Ruesch FIG. 1, a differential pressure sensor apparatus 100 in fluid communication with fluid filter 110) (see Ruesch col. 3 lines 41-54 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114.”), the first pressure sensor disposed upstream of and at a distance from the fluid filter (see Ruesch FIG. 1, a differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly interpreting port 102 including corresponding tube 112 is inherently positioned/disposed at a distance from fluid filter 110 where pressure measurements are taken/occur/measured.  Furthermore, Examiner is broadly interpreting “at a distance” to include any distance) (see Ruesch col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 3 lines 41-54 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114.”);
a second pressure sensor disposed downstream of and at a distance from the fluid filter (see Ruesch FIG. 1, a differential pressure sensor apparatus 100 including ports 102 and 104 and corresponding tubes 112, 114, respectively) (Examiner’s note:  Examiner is broadly interpreting port 104 including corresponding tube 114 is inherently positioned/disposed at a distance from fluid filter 110 where pressure measurements are taken/occur/measured.  Furthermore, Examiner is broadly interpreting “at a distance” to include any distance) (see Ruesch col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 3 lines 41-54 – “The differential pressure sensor apparatus 100 is designed in a manner so that one of the ports 102, 104 is always connected to the inlet end of fuel flow and the other port is connected to the outlet end of the fuel flow…Ports 102, 104 may be connected to both ends of the flow monitor 110 or at any other point on a fuel delivery system using process tubes 112, 114.”); and 
a controller (see Ruesch FIG. 2, a controller 168) configured to determine a condition (i.e., clogging) of the fluid filter according to information from the first pressure sensor and the second pressure sensor (see Ruesch col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158.”) (see Ruesch col. 4 line 66 through col. 5 line 24 – “…the differential pressure sensor apparatus 100 may communicate each measurement of the DP at the flow monitor 110 and the flow rate at the flow meter 142 to the controller 168…detects that the DP at the flow monitor 110 is higher than a pre-determined threshold provided by an operator of the fuel delivery system 150.  Upon receiving a signal from the differential pressure sensor apparatus 100, the controller 168 may analyze such signal to determine if it needs to change the operation of the valve 158 and/or of the fuel pump 154…the controller 168 may shut down the operation of the valve 158 and it may also shut down the operation of the fuel pump 154…The controller 168 may use a computer program that may be stored on the controller 168 or on the computer 130 to undertake one or more of the above operations.”) (see Ruesch col. 6 lines 20-26 – “…the DP level may indicate the health or efficiency of such a control element…higher DP at such a fuel filter may indicate that the fuel filter may not be functioning properly.  This may be due to increased clogging of the filter or some other reason that may cause a rise in the DP at the fuel filter.”);
wherein the controller is configured to control operation of the fluid valve according to the condition of the fluid filter and the information from the first pressure sensor and the second pressure sensor (see Ruesch FIG. 3 illustrating multiple process flow steps of the system) (see Ruesch col. 6 lines 28-40 – “If the block 214 determines that the DP at the intermediate point is above such a threshold DP value, a block 216 may generate and send a signal to the controller 168 attached to the valve 158 controlling the supply of fuel through the fuel delivery system 150.  In response to such a signal from the block 212, a block 218 may shut down the valve 158…which may in turn close the valve 158…signifying a malfunctioning of a fuel filter, a flow monitor, etc.”);
a differential pressure between the first and second pressure sensors (see Ruesch col. 1 lines 62-65 – “A differential pressure sensor apparatus for use in a fuel delivery system measures the differential pressure of the fuel between a point immediately upstream and a point immediately downstream of a fuel filter element.”) (see Ruesch col. 3 lines 61-63 – “The differential pressure sensor apparatus 100 may be used to measure differential pressure typically in the range of 0 to 60 pounds per square inch differential (PSID).”) (see Ruesch col. 4 lines 54-56 – “The differential pressure sensor apparatus 100 may be connected to a controller 168 that may be capable of operating the valve 158.”).
receiving a pressure data representing at least a differential pressure of the fluid; determining a coefficient of flow rate; determining a coefficient of pressure; and calculating a corrected differential pressure based upon the flow data, the pressure data, the coefficient of flow rate, and the coefficient of pressure.”) (see Stevens paragraph 16 – “…a flow differential pressure module 10…The pressure module 10 is a computerized system designed to calculate a corrected differential pressure…of a filter vessel and determine if a filtering media inside the filter vessel has surpassed its useful life.”) (see Stevens paragraph 22 – “The pressure module 10 also includes a circuit board 30 having a processing means 31 for receiving a plurality of input signals representing at least one of a flow rate and a differential pressure measurement, and calculating at least a corrected differential pressure.”) (see Stevens paragraph 23 – “…the circuit board 30 can include various processing components, storage components, and programmable components in order to facilitate the execution of software, firmware, and algorithms required to calculate any number of parameters.”) (see Stevens paragraph 34 – “A new pressure coefficient mode allows a user to enter a coefficient of pressure so that signal received from the pressure module 10 represents the proper pressure from a signal received from the pressure transducer 38…the coefficient of pressure can be adjusted…It is understood that the coefficient of flow rate and the coefficient of pressure can be adjusted based upon any specification or measuring condition of the associated device.”) (see Stevens paragraph 36 – “The pressure module 10…provides a constant monitoring of a filter condition and a fluid…quality control by means of an automatic shutdown at preset thresholds.  The pressure module 10 provides a means to automatically determine a differential pressure at lower flow rates and calculates a corrected differential pressure (Corr DP) up to a rated flow.  The pressure module 10 includes adjustable inputs to interface with any type of flow rate measurement device and pressure transducer.  The pressure module 10 includes a user interface 12 to provide ‘on the fly’ adjustments to certain parameters...”).
However, the combination does not explicitly teach a fluid filter connected to and disposed upstream of the fluid valve, the first pressure sensor disposed upstream of and at a distance from the fluid filter and the fluid valve, when a differential pressure between the first and second pressure sensors is less than a predetermined value, then the pressure drop correction factor is determined according to a first formula, when the differential pressure between the first and second pressure sensors is greater than or equal to the predetermined value, then the pressure drop correction factor is determined according to a second formula, and the first formula and the second formula are different, as recited in amended, independent claim 21, and as argued by Applicant on pages 20-21 of the Appeal brief filed on 12/10/2021.
Furthermore, Applicant argues on page 21 of the Appeal brief filed on 12/10/2021 “Stevens specifically discloses that the corrected differential pressure (Corr DP) is calculated based upon the actual differential pressure (Actual DP) using the following equation…Stevens simply does not disclose or teach determining a pressure drop correction factor according to two different formulas depending on whether the differential pressure is greater or less than a predetermined value…”, which is found persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773